Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Young Sun Kwon on 07/20/2022.
The application has been amended for claims as follows: 

Claims 1, 3-8, 11-17, 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19 is also directed to an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 19 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

1.  (proposed amended)	A fan-out semiconductor package comprising:
a first structure having a first surface and a second surface opposing the first surface;
a first semiconductor chip disposed in the first structure and having a first active surface having first connection pads disposed thereon and a first inactive surface opposing the first active surface;
a first connection structure disposed on the first active surface of the first semiconductor chip and including a first redistribution layer electrically connected to the first connection pads;
a first metal layer and a second metal layer disposed on an upper surface of a first insulating layer, a first lower surface of the first metal layer and a second lower surface of the second metal layer are directly disposed on the upper surface of the first insulating layer; 
a first encapsulant covering a portion of the first semiconductor chip and the first metal layer and the second metal layer; and
a second structure disposed on a lower surface of the first connection structure,
wherein the first metal layer has a first thickness different from a second thickness of the second metal layer in a vertical direction perpendicular to and from the upper surface of the first insulating layer, and
wherein the second structure includes first redistribution vias that include metal posts and via conductors.

2.  (canceled)	

3.  (previously presented)	The fan-out semiconductor package of claim 1, wherein a first upper surface of the first metal layer is disposed at a higher level than a second upper surface of the second metal layer.

4.  (original)	The fan-out semiconductor package of claim 3, wherein the first upper surface of the first metal layer is disposed at a higher level than the first inactive surface of the first semiconductor chip, and the second upper surface of the second metal layer is disposed at a higher level than the first inactive surface of the first semiconductor chip.

5.  (original)	The fan-out semiconductor package of claim 1, wherein the first metal layer is continuously formed without being disconnected, to correspond to an edge of the second surface of the first structure.

6.  (proposed amended)	The fan-out semiconductor package of claim 1, wherein the second structure comprises a die attach film(DAF) attached to the lower surface of the first connection structure, a second semiconductor chip attached to the die attach film, a second encapsulant covering a portion of the second semiconductor chip, a second redistribution layer disposed on a lower surface of the second encapsulant, and a second redistribution vias penetrating through a portion of the second encapsulant and electrically connected to the second redistribution layer.

7.  (proposed amended)	The fan-out semiconductor package of claim 6, wherein the 

8.  (proposed amended)	The fan-out semiconductor package of claim 7, wherein each of the first redistribution vias has a height greater than a height of each of the second redistribution vias.

9.  (proposed canceled)	

10.  (proposed canceled)	

11.  (previously presented)	The fan-out semiconductor package of claim 1, 
the fan-out semiconductor package further comprising:
a third metal layer disposed on a lower surface of the first insulating layer; and
first connection vias penetrating through the first insulating layer and electrically connecting the second metal layer and the third metal layer,
wherein the second metal layer and the third metal layer are electrically connected to the first redistribution layer,
wherein the first metal layer is electrically insulated from the first redistribution layer.

12.  (original)	The fan-out semiconductor package of claim 11, wherein the first metal layer has a thickness greater than a thickness of each of the second and third metal layers.

13.  (proposed amended)	A fan-out semiconductor package comprising:
a first structure having a first surface and a second surface opposing the first surface;
a first semiconductor chip disposed in the first structure and having a first active surface having first connection pads disposed thereon and a first inactive surface opposing the first active surface;
a first connection structure disposed on the first surface of the first structure and the first active surface of the first semiconductor chip and including a first redistribution layer electrically connected to the first connection pads; 
a first metal layer and a second metal layer disposed on an upper surface of a first insulating layer; and
a second structure disposed on a lower surface of the first connection structure, 
wherein a first lower surface of the first metal layer and a second lower surface of the second metal layer are directly disposed on the upper surface of the first insulating layer,
wherein a side surface of the first metal layer and a side surface of the second metal layer face to each other in a direction parallel to the upper surface of the first insulating layer, and
wherein a first upper surface of the first metal layer is disposed at a higher level than a second upper surface of the second metal layer, and
wherein the second structure includes first redistribution vias that include metal posts and via conductors.

14.  (previously presented)	The fan-out semiconductor package of claim 13, 
the fan-out semiconductor package further comprising:
a third metal layer disposed on a lower surface of the first insulating layer; and
first connection vias penetrating through the first insulating layer and electrically connecting the second metal layer and the third metal layer,
wherein the second metal layer and the third metal layer are electrically connected to the first redistribution layer,
wherein the first metal layer is electrically insulated from the first redistribution layer.

15.  (previously presented)	The fan-out semiconductor package of claim 13, further comprising a first encapsulant covers a portion of the first semiconductor chip and the first upper surface of the first metal layer and the second upper surface of the second metal layer.

16.  (original)	The fan-out semiconductor package of claim 15, further comprising a second semiconductor chip having a second active surface having second connection pads disposed thereon and a second inactive surface opposing the second active surface,
wherein the second semiconductor chip is disposed in the first structure side by side with the first semiconductor chip,
wherein the first encapsulant covers a portion of the second semiconductor chip,
wherein the first connection structure is disposed on the second active surface of the second semiconductor chip, and the first redistribution layer is also electrically connected to the second connection pads.

17.  (proposed amended)	A fan-out semiconductor package comprising:
a first connection structure including a first insulating layer, a first redistribution layer in the first insulating layer, and a first redistribution via penetrating through the first insulating layer and electrically connected to the first redistribution layer;
a first semiconductor chip disposed on the first connection structure and having a first active surface having first connection pads disposed thereon and a first inactive surface opposing the first active surface;
a first encapsulant covering a portion of the first semiconductor chip;
a first dummy metal pattern and a second dummy metal pattern directly disposed on a first surface of an insulating layer, the first dummy metal pattern and the second dummy metal pattern being spaced apart from each other; and
a metal pattern disposed on the first inactive surface of the first semiconductor chip, the metal pattern disposed between the first dummy metal pattern and the second dummy metal pattern in a direction parallel to the first inactive surface of the first semiconductor chip; and
a second structure disposed on a lower surface of the first connection structure,
wherein the first dummy metal pattern has a first thickness in a vertical direction perpendicular to and from the first surface of the insulating layer,
wherein the second dummy metal pattern has a second thickness in the vertical direction,
wherein the metal pattern has a third thickness in the vertical direction, 
wherein the first thickness and the second thickness are greater than the third thickness, and
wherein the second structure includes second redistribution vias that include metal posts and via conductors.

18.  (canceled)	

19.  (withdrawn – previously presented)	The fan-out semiconductor package of claim 17, wherein the metal pattern overlaps a portion of the first dummy metal pattern in the direction parallel to the first inactive surface of the first semiconductor chip.

20.  (previously presented)	The fan-out semiconductor package of claim 17, wherein each of the first dummy metal pattern and the second dummy metal pattern are continuously formed without being disconnected.

Allowable Subject Matter
3.	1, 3-8, 11-17, 19-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a fan-out semiconductor package comprising “wherein the second structure includes first redistribution vias that include metal posts and via conductors” in combination with other limitations as a whole.

For claim 13, the references of record, either singularly or in combination, do not teach or suggest at least a fan-out semiconductor package comprising “wherein the second structure includes first redistribution vias that include metal posts and via conductors” in combination with other limitations as a whole.

For claim 17, the references of record, either singularly or in combination, do not teach or suggest at least a fan-out semiconductor package comprising “wherein the second structure includes second redistribution vias that include metal posts and via conductors” in combination with other limitations as a whole.

Claims 3-8, 11-12, 14-16, 19-20 are also allowed being dependent on allowable claims 1, 13, 17.

The closet prior arts on records are Lee et al (US 2017/0271272 Al), Zhai et al. (US PGPUB
2016/0260684 A1), Lin et al. (US PGPUB 2015/0001708 A1), Hizume et al. (US PGPUB 2019/0261513 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897